Title: From Thomas Jefferson to John Bondfield, 24 January 1786
From: Jefferson, Thomas
To: Bondfield, John



Dear Sir
Paris. Jan. 24. 1786.

On the departure of Mr. Barclay I was so hurried that in a letter I was writing to him, I could only ask him to be the bearer to you of a wish that you would be so good as to send me 6. dozen bottles of red Bourdeaux and 6 dozen of white, of fine quality. I now repeat this prayer to yourself, only desiring a gross of each instead of half a gross, mentioned to Mr. Barclay. You are the best judge whether it will come best in bottles or in casks. I will also pray you to send by the first vessel which shall go from Bourdeaux to James river in Virginia, the following articles. Anchovies, dried figs, raisins, brugnols and almonds, of each 20. pounds weight, 12. pint bottles of best Provence oil and 3. doz. pint bottles of Frontignac  wine, English measure, each article being separately packed. Be so good as to have all the separate packages put into one box and directed ‘to Francis Eppes esq. Chesterfield to be delivered to the care of Charles Carter esquire at Shirley hundred, James river Virginia.’ These articles being intended for a particular friend, I will pray you to have them chosen of the best quality. Be so good as to inform Mr. Eppes, and also myself, by letters, of the conveyance by which they are sent. My own wine I would wish to receive as soon as convenient. Your draughts on me for these objects shall be duly honoured, and many thanks to you for the kindness by Sir your most obedient and most humble servant,

Th: Jefferson

